      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 1 of 6 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION




 UNITED STATES OF AMERICA,                            )
                                                      )
              Plaintiff,                              )     Case No. 4:19-cv-482
                                                      )
              v.                                      )
                                                      )
 CARLTON W. FLEMING                                   )
 and the COLLIN COUNTY DISTRICT                       )
 CLERK,                                               )
           Defendants.                                )



                                             COMPLAINT

        The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment unpaid federal tax liabilities owed by Carlton W. Fleming and (2) to enforce the

associated federal tax liens against certain real property belonging to him. For its complaint, the

United States alleges as follows:

                                  JURISDICTION, VENUE, AND PARTIES

        1.         Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

        2.         Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because Defendant

Carlton W. Fleming resides in this district, the real property at issue is located in this district, and

the liabilities arose in this district.


                                                    -1-
      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 2 of 6 PageID #: 2



        3.      Plaintiff is the United States of America.

        4.      Defendant Carlton W. Fleming resides in Collin County, Texas, within the

jurisdiction of this Court.

        5.      Defendant Collin County District Clerk, is joined as a party as required by 26

U.S.C. § 7403(b), because it may claim interest in the property upon which the United States

seeks to enforce its liens.

                                     THE SUBJECT PROPERTY

        6.      The title of the real property upon which the United States seeks to enforce its

federal tax liens is owned or held in the name of Carlton W. Fleming, and consists of the land,

along with all improvements, buildings, and appurtenances thereon, now known as and

numbered 604 Isleworth Lane, McKinney, Texas 75070 (the “Real Property”). The legal

description of the Real Property is as follows:

          BEING LOT 18, BLOCK B, OF ISLEWORTH ADDITION, AN
          ADDITION TO THE CITY OF MCKINNEY, COLLIN COUNTY,
          TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN
          CABINET M, SLIDE 584, OF THE MAP RECORDS OF COLLIN
          COUNTY, TEXAS.

                                             COUNT 1

             Judgment against Defendant Carlton W. Fleming for Tax Liabilities

Income Tax Liabilities

        7.      On the following dates, a delegate of the Secretary of the Treasury made

assessments against Defendant Carlton W. Fleming for federal income tax and related penalties

(collectively “the income tax liability”) as follows:




                                                  -2-
      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 3 of 6 PageID #: 3




     Tax Period Ending       Assessment Date       Assessment Type              Amount Assessed
     12/31/2007              11/03/2008            Tax (Form 1040)                     $1,657,393.00
                                                   Penalty (Late Payment)              $ 51,625.94
                             10/01/2012            Penalty (Late Payment)              $ 264,871.33

       8.       A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liability described above to Defendant Carlton W. Fleming. After the

application of statutory interest, penalties, fees, other additions, abatements, payments, and

credits, the income tax liability described above had a $2,003,671 unpaid balance due of as of

June 7, 2019.

       9.       This action has been commenced within the applicable statute of limitations. The

ten-year 26 U.S.C. § 6502(a)(1) collection statute was extended by 199 days because of a

Collections Due Process proceeding initiated by Defendant Carlton W. Fleming, and by an

additional 818 days because of two Installment Agreements entered into between Defendant

Carlton W. Fleming and the IRS.

       10.      Despite notice and demand for payment, Defendant Carlton W. Fleming has

failed, neglected, or refused to fully pay the income tax liability described above.

       11.      Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Defendant Carlton W. Fleming is liable to the United States for the income tax liability

(including assessed and accrued interest) in the amount of $2,003,671 as of June 7, 2019, plus

prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621

and 28 U.S.C. § 1961(c), until paid.

                                         COUNT 2
                               Enforcement of Federal Tax Liens




                                                -3-
      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 4 of 6 PageID #: 4



        12.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Defendant Carlton W. Fleming to pay the tax liabilities described above after notice

and demand, federal tax liens arose on the dates of the assessments, and attached to all property

and rights to property belonging to Defendant Carlton W. Fleming, including the Real Property.

        13.     Additionally, the Internal Revenue Service publicly filed Notices of Federal Tax

Lien (“NFTL”) in accordance with 26 U.S.C. § 6323(f) with the County Recorder of Collin

County, Texas in regard to the tax liabilities described below, on the following dates:

          Type of Tax                 Tax Periods Ending           Date NFTL Filed
          Income (Form 1040)                  12/31/2007                 05/15/2009
                                                                         12/21/2012
                                                                         06/24/2016
                                                                         11/30/2018
                                                                         04/12/2019


        14.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described in above against the Real Property by foreclosure sale or other court orders.

In particular, the United States is entitled to have the entire Real Property sold in a judicial sale,

or by a receiver appointed for that purpose, free and clear of all rights, titles, claims, liens, and

interests of the parties, including any rights of redemption, with the proceeds of the sale

distributed: first, to pay the costs and expenses of the sale, including any costs and expenses

incurred to secure and maintain the Real Property; second, to the defendant Collin County

District Clerk, to pay court costs associated with an April 30, 2013 judgment entered in Cause

No. 366-03939-2012, regarding real estate taxes then due and owing which are entitled to

priority under 26 U.S.C. § 6323(b)(6); third, to the United States to pay the tax liabilities

described above; and, fourth, to the other parties in accordance with the law; or, as otherwise

determined by the Court in accordance with the law.

                                                  -4-
      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 5 of 6 PageID #: 5



                                              PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

       A.       That Defendant Carlton W. Fleming is liable to the United States for the income

tax liability arising out of 2012 in the amount of $2,003,671 as of June 7, 2019, plus prejudgment

and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C.

§ 1961(c), until paid;

        B.      That the federal tax liens securing the tax liabilities described in this complaint

shall be foreclosed or enforced by other court orders against the Real Property by sale of the

entire Real Property in a judicial sale, or by a receiver appointed for that purpose, free and clear

of all rights, titles, claims, liens, and interests of the parties, including any rights of redemption,

with the proceeds of the sale distributed: first, to pay the costs and expenses of the sale, including

any costs and expenses incurred to secure and maintain the Real Property; second, to Defendant

Collin County District Clerk, to pay court costs associated with an April 30, 2013 judgment,

entered in Cause No. 366-03939-2012, regarding real estate taxes then due and owing which are

entitled to priority under 26 U.S.C. § 6323(b)(6); third, to the plaintiff United States to pay the

tax liabilities set forth above; and fourth, to the other parties in accordance with the law; or, as

otherwise determined by the Court in accordance with the law; and




                                                   -5-
      Case 4:19-cv-00482 Document 1 Filed 07/03/19 Page 6 of 6 PageID #: 6



       C.      That awards the United States such other and further relief as this Court deems

just and proper.

                                                     Respectfully submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Thomas M. Herrin
                                                     THOMAS M. HERRIN
                                                     Attorney, Tax Division
                                                     Texas Bar No. 09533500
                                                     Department of Justice
                                                     717 N. Harwood, Suite 400
                                                     Dallas, Texas 75201
                                                     (214) 880-9745
                                                     (214) 880-9741
                                                     thomas.m.herrin@usdoj.gov
                                                     ATTORNEYS FOR UNITED STATES




                                               -6-
JS 44 (Rev. 09/11)
                          Case 4:19-cv-00482 Document 1-1 Filed 07/03/19 Page 1 of 2 PageID #: 7
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                CARLTON W. FLEMING


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Thomas M. Herrin (214) 880-9745
DOJ, Tax Division, 717 N. Harwood, Suite 400, Dallas, TX 75201
thomas.m.herrin@usdoj.gov
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1     U.S. Government               ’ 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4 ’ 4
                                                                                                                                                   of Business In This State

’ 2     U.S. Government               ’ 4 Diversity                                             Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’    5   ’ 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’    6   ’ 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -         of Property 21 USC 881        ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product               Product Liability   ’ 690 Other                               28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                               ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                       ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                       ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                         Injury Product                                                                             ’   480 Consumer Credit
        (Excl. Veterans)             ’   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        ’   710 Fair Labor Standards        ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                 Act                         ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending    ’   720 Labor/Mgmt. Relations       ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability        ’ 380 Other Personal      ’   740 Railway Labor Act           ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage     ’   751 Family and Medical          ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                   ’ 385 Property Damage             Leave Act                                                      ’   895 Freedom of Information
                                     ’   362 Personal Injury -              Product Liability   ’   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   ’   791 Empl. Ret. Inc.                                                ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights       ’ 510 Motions to Vacate                                       ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment                 Habeas Corpus:                                              ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                 ’ 530 General                                                        26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 535 Death Penalty              IMMIGRATION
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 540 Mandamus & Other    ’ 462 Naturalization Application
                                             Employment               ’ 550 Civil Rights        ’ 463 Habeas Corpus -
                                     ’   446 Amer. w/Disabilities -   ’ 555 Prison Condition          Alien Detainee
                                             Other                    ’ 560 Civil Detainee -          (Prisoner Petition)
                                     ’   448 Education                      Conditions of       ’ 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
’ 1 Original           ’ 2 Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 another district                    ’ 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 U.S.C. Section 7403
VI. CAUSE OF ACTION Brief description of cause:
                                            Reduce liability to judgments; foreclose federal tax liens and sale property
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              2,003,671.00                                                                           JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

                                                                       /s/ Thomas M. Herrin
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE


                 Print                                Save As...                                                                                                              Reset
                        Case 4:19-cv-00482 Document 1-1 Filed 07/03/19 Page 2 of 2 PageID #: 8
JS 44 Reverse (Rev. 09/11)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
               Case 4:19-cv-00482 Document 1-2 Filed 07/03/19 Page 1 of 2 PageID #: 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas


             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 4:19-cv-482
                                                                       )
                  Carlton W. Fleming, et al.                           )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Carlton W. Fleming
                                           604 Isleworth Lane
                                           McKinney, Texas 75070




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas M. Herrin
                                           DOJ Tax Division
                                           717 N. Harwood, Suite 400
                                           Dallas, TX 75201



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                Case 4:19-cv-00482 Document 1-2 Filed 07/03/19 Page 2 of 2 PageID #: 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-482

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
              Case 4:19-cv-00482 Document 1-3 Filed 07/03/19 Page 1 of 2 PageID #: 11

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas


             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 4:19-cv-482
                                                                       )
                  Carlton W. Fleming, et al.                           )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lynne Finley
                                           Collin County District Clerk
                                           2100 Bloomdale Road, Suite 12132
                                           McKinney, Texas 75071




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas M. Herrin
                                           DOJ Tax Division
                                           717 N. Harwood, Suite 400
                                           Dallas, TX 75201



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                Case 4:19-cv-00482 Document 1-3 Filed 07/03/19 Page 2 of 2 PageID #: 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-482

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
